Citation Nr: 0903426	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  04-00 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for leg swelling as 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

In November 2005, the Board denied the veteran's claims of 
service connection for diabetes mellitus, leg swelling as 
secondary to diabetes mellitus, and glaucoma.  The veteran 
timely appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court) and, in 
September 2007, the Court vacated the Board's November 2005 
decision with respect to the denial of service connection for 
diabetes mellitus and leg swelling as secondary to diabetes 
mellitus.  The appeal was remanded to the Board.

In February 2008, the Board remanded the veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service personnel records show that he was 
in Vietnam; thus, his in-service herbicide exposure is 
presumed.

3.  The veteran does not experience any current disability 
due to diabetes mellitus which could be attributed to active 
service.

4.  The veteran's claimed leg swelling was not incurred in 
service or caused or aggravated by a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in service, to include 
as due to herbicide exposure, nor may it be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

2.  Leg swelling was not incurred in service; it was not 
caused or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in May 2003 and in April 2005, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the veteran to 
submit medical evidence relating his claimed disabilities to 
active service and noted other types of evidence the veteran 
could submit in support of his claims.  The veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA substantially has satisfied the requirement that the 
veteran be advised to submit any additional information in 
support of his claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  As will be explained below in greater detail, the 
evidence does not support granting service connection for 
either of the veteran's claimed disabilities.  Thus, any 
failure to notify and/or develop these claims under the VCAA 
cannot be considered prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  In response to all of the notice provided 
to the veteran, he notified the RO in March and April 2005 
that he had no further information or evidence to present in 
support of his claims.  Thus, the Board finds that VA met its 
duty to notify the appellant of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the veteran's claims of service connection for 
diabetes mellitus and for leg swelling as due to diabetes 
mellitus are being denied in this decision, any question as 
to the appropriate disability rating or effective date is 
moot and there can be no failure to notify the veteran.  See 
Dingess, 19 Vet. App. at 473.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file.  In this regard, the Board 
notes that, prior to filing his most recent appeal to the 
Court, the veteran informed VA in a May 2003 Report of 
Contact that he only had received treatment for his claimed 
diabetes mellitus and leg swelling from the VA Medical Center 
in Memphis, Tennessee ("VAMC Memphis").  The veteran also 
informed VA in statements on an April 2005 VA Form 21-4138 
that he had no other records and that all of his medical 
records were held at VAMC Memphis.

In the August 2007 Joint Motion for Remand, however, the 
veteran informed VA for the first time that there were 
additional medical records available from James McGhee, M.D., 
which were relevant to his service connection claims for 
diabetes mellitus and for leg swelling as due to diabetes 
mellitus.  In response, and pursuant to the Court's September 
2007 Order remanding this appeal, the Board requested that 
the RO obtain these records.  A review of the claims file 
shows that all of the veteran's available medical records 
from Dr. McGhee have been obtained.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The veteran has been provided with VA examinations to 
determine the nature, extent, and etiology of his claimed 
diabetes mellitus and leg swelling.  As will be explained 
below, the veteran's most recent VA examination showed that 
there is no medical evidence that the veteran experiences any 
current disability due to his claimed diabetes mellitus which 
could be attributed to active service.  Accordingly, the 
Board concludes that examinations are not necessary.  In 
summary, VA has done everything reasonably possible to notify 
and to assist the veteran and no further action is necessary 
to meet the requirements of the VCAA.

The veteran contends that he incurred diabetes mellitus, to 
include as due to herbicide exposure, during active service.  
He also contends that he incurred leg swelling as secondary 
to his claimed diabetes mellitus.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases become manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Diabetes mellitus 
is among the diseases listed in § 3.309 for which presumptive 
service connection is available based on in-service herbicide 
exposure.

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement Allen v. Principi, 7 Vet. App. 439 (1995), which 
addressed the subject of the granting of service connection 
for the aggravation of a nonservice-connected condition by a 
service-connected condition.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amended 38 C.F.R. § 3.310(b) clearly 
institutes additional evidentiary requirements and hurdles 
which must be satisfied before aggravation may be conceded 
and service connection granted.  Ultimately, it is the 
veteran's responsibility to support his or her claim by 
providing evidence of the baseline level of severity; it is 
not enough merely that an examiner concludes that there is 
"aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  
Consideration should be given to the requirements of the 
revised § 3.310.  Additionally, for claims filed prior to the 
effective date of the revised § 3.310 (October 10, 2006), 
consideration should be given as to whether this change in 
law may be given retroactive effect or whether the old law 
(i.e., the Allen decision itself) is for application.  See 
generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The veteran's DD Form 214 shows that he served in Vietnam 
from December 1968 to December 1969.  He was awarded the 
Vietnam Service Medal w/3 Bronze Service Stars, the Republic 
of Vietnam Campaign Medal, and the Combat Infantryman Badge.  
His military occupational specialty (MOS) was light weapons 
infantryman.

The veteran's service medical records show that he was not 
treated for diabetes mellitus during active service.  At his 
enlistment physical examination in June 1968, the veteran 
denied any relevant medical history.  

Urinalysis in June and August 1969 showed normal sugar and 
albumin.

In July 1970, the veteran complained of chronic pain and 
numbness in the area of fragment wounds in the left leg.  
Physical examination showed multiple (5-6) small 1 centimeter 
fragment wounds in the left leg, all healed, with some 
decreased sensatory in the anterior tibia, and no motor loss.  
The impression was parasthesias in the left anterior tibia 
area of the lower leg possibly due to fragment wounds in July 
1969.  The veteran was placed on a temporary physical profile 
later in July 1970 for parasthesias of the left anterior 
tibial area of the lower leg.

At the veteran's separation physical examination in July 
1970, clinical evaluation was normal except for a left leg 
scar.  Urinalysis was negative for albumin and sugar.  The 
in-service examiner noted that the veteran's multiple 
fragment wounds in the left leg caused some occasional 
discomfort.  The veteran certified later in July 1970 that 
there had been no change in his medical condition since his 
separation physical examination.

The post-service medical evidence shows that, on VA 
examination in March 2002, the veteran reported serving in 
Vietnam and being exposed to Agent Orange.  He reported that 
"a long time ago he was told he had high sugar" but had not 
been diagnosed as having diabetes mellitus and was never 
treated for diabetes mellitus.  Urinalysis was negative for 
glucose.  Blood plasma testing showed higher than normal 
glucose levels.  The VA examiner noted that the veteran had 
reported a questionable history of diabetes mellitus.  The 
impressions included elevated fasting glucose in diabetic 
range.  
 
In statements on his July 2003 notice of disagreement, the 
veteran contended that his physician had told him that he had 
diabetes mellitus.  In statements on his January 2004 
substantive appeal (VA Form 9), the veteran contended that he 
had incurred diabetes mellitus due to in-service exposure to 
Agent Orange.

On VA examination in March 2004, the veteran's complaints 
included weight gain, generalized fatigue and lassitude, 
occasional blurring of vision, and a history of leg swelling.  
He reported  being told that he had diabetes after his prior 
VA examination in March 2002.  "He was a poor historian."  
The VA examiner reviewed the veteran's electronic medical 
records, including the March 2002 VA examination report, and 
noted that the veteran's glucose tolerance test in March 2002 
had been "in the range of" impaired glucose tolerance but 
that "the diagnosis of diabetes requires at least two or 
more elevated sugars" and the veteran's glucose tolerance 
testing was not repeated.  The veteran reported that he was 
trying to follow a restricted diet "but he is enormously 
hungry and he had gained about 100 pounds in the last two 
years."  Since March 2002, the VA examiner noted that the 
electronic medical records showed random glucose checks "in 
the ranges of 120-122."  A urinalysis glucose tolerance test 
performed in April 2004 but included as part of this VA 
examination report was negative for fasting at 30 minutes, 
1 hour, 2 hours, and at 3 hours.  Blood plasma glucose 
tolerance testing showed elevated levels of glucose for 
fasting, 30 minutes, 1 hour, 2 hours, and at 3 hours.  The VA 
examiner stated, "Currently, [the veteran] does not meet 
clinical criteria for a diagnosis of diabetes mellitus."  
The examiner's impressions included a history of elevated 
blood sugars.

A review of the veteran's post-service treatment records from 
Dr. McGhee, date-stamped as received by the RO in August 
2008, shows that Dr. McGhee treated the veteran on several 
occasions in April 2005 for congestive heart failure.  There 
were no relevant laboratory results (such as urinalysis) nor 
any diagnosis of diabetes mellitus or leg swelling contained 
in the records provided by Dr. McGhee.

On VA examination in September 2008, the VA examiner noted 
that, although the veteran had reported for a diabetic 
examination, "he does not have diabetes.  Review of records 
and labs reveal his blood sugars to be within normal 
limits."  The VA examiner reviewed the veteran's claims 
file, including his service medical records and electronic 
medical records.  The VA examiner noted that the veteran's 
blood glucose was normal when tested in 2006, 2007, and in 
2008.  Although the veteran's blood sugar had been elevated 
in the past, his A1C had been normal on those occasions.  
"Hence, the veteran does not have diabetes 2.  He is not on 
any medications for it.  He does not carry a diagnosis of 
diabetes."  The impressions included no diabetes type 2 
based on review of records and review of labs.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
diabetes mellitus, to include as due to herbicide exposure.  
The veteran's DD Form 214 shows that he had honorable combat 
service in Vietnam; thus, his in-service herbicide exposure 
is presumed.  See 38 C.F.R. §§ 3.307, 3.309 (2008).  The 
veteran's service medical records show that his urinalysis 
was negative for sugar at his enlistment and separation 
physical examinations.  He also was not treated for diabetes 
mellitus during active service.  The post-service medical 
evidence shows that the veteran has not been treated for 
diabetes mellitus at any time since his service separation in 
July 1970.  Although the veteran presumably was exposed to 
herbicides during active service in Vietnam, absent a post-
service diagnosis of diabetes mellitus, the presumptions 
available for certain chronic diseases, including diabetes 
mellitus, are not applicable.  Id.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  

The post-service medical evidence also shows that, despite 
the veteran's repeated assertions to the contrary, he was not 
diagnosed as having diabetes mellitus following VA 
examination in March 2002.  Instead, the VA examiner 
determined in March 2002 that the veteran had an elevated 
fasting glucose in the diabetic range but did not diagnose 
diabetes mellitus.  A second VA examiner in March 2004 also 
determined that, although the veteran had a history of 
elevated blood sugars, he did not meet the clinical criteria 
for a diagnosis of diabetes mellitus.  The Board acknowledges 
that it is not clear from a review of the March 2004 VA 
examination report whether the VA examiner reviewed the 
veteran's blood glucose test results prior to offering his 
opinion that the veteran did not meet the clinical criteria 
for a diagnosis of diabetes mellitus; this appears to be the 
basis for the Court's September 2007 remand.  After reviewing 
all of the veteran's VA treatment records, including multiple 
blood glucose test results, however, a different VA examiner 
specifically determined in September 2008 that the veteran 
did not have diabetes mellitus type 2.  Finally, as noted, 
there is no evidence that Dr. McGhee treated the veteran for 
diabetes mellitus.  Absent current disability, the Board 
finds that service connection for diabetes mellitus on a 
direct basis also is not warranted.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for leg 
swelling as due to diabetes mellitus.  The veteran's service 
medical records show that he was treated on one occasion and 
was put on a temporary physical profile just prior to service 
separation in July 1970 for left lower leg pain.  No leg 
swelling was noted at his separation physical examination, 
however; the only relevant clinical finding was a left leg 
scar due to multiple in-service shell fragment wounds.  The 
post-service medical evidence also shows that the veteran has 
not been treated for leg swelling, to include as due to 
diabetes mellitus, since his service separation.  See 
Rabideau, 2 Vet. App. at 144, and Brammer, 3 Vet. App. 
at 225.  The only relevant notation concerning leg swelling 
in the veteran's post-service VA treatment records occurred 
when he reported a history of leg swelling to the VA examiner 
in March 2004; as that examiner noted, however, the veteran 
was a poor medical historian.  Dr. McGhee also did not treat 
the veteran for his claimed leg swelling.

As noted, the veteran does not experience any current 
disability due to diabetes mellitus which could be attributed 
to active service.  The veteran also does not experience any 
current disability due to leg swelling which could be 
attributed to active service or any incident of such service, 
to include his claimed diabetes mellitus.  In summary, absent 
evidence of current disability due to leg swelling or 
evidence of service-connected diabetes mellitus, and without 
a medical nexus relating the veteran's claimed diabetes 
mellitus to his claimed leg swelling, the Board finds that 
the veteran has not presented a valid secondary service 
connection claim for leg swelling as due to diabetes 
mellitus.  See Wallin, 11 Vet. App. at 512.  Because the 
veteran has not presented a valid secondary service 
connection claim, consideration of the former or revised 
§ 3.310 is not required.

Additional evidence in support of the veteran's service 
connection claims is his own lay assertions.  As a lay 
person, however, the veteran is not competent to opine on 
medical matters such as the etiology of medical disorders.  
The record does not show, nor does the veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), and Routen v. Brown, 10 Vet. App. 183, 186 (1997).

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure, is denied.

Entitlement to service connection for leg swelling as 
secondary to diabetes mellitus is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


